Citation Nr: 1138468	
Decision Date: 10/14/11    Archive Date: 10/19/11

DOCKET NO.  02-08 897A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an increased disability rating for service-connected paroxysmal atrial tachycardia, currently evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from April 1989 to August 1994

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2002 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which, in part, denied an increased rating for the Veteran's service-connected heart disability.  In December 2005, February 2008, and June 2010, the Board remanded for further development and the case has been returned to the Board for adjudication. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

As noted above, the Board remanded this issue for further development most recently in June 2010.  In the June 2010 remand portion of the decision, the Board observed that clinical records dated in March 2001 and April 2004 indicated that cardiology consults had been done.  In June 2010, the Board noted that a VA outpatient treatment record contained a notation "CVP - Past Clinic Visits" denoting that the Veteran was a no show for noninvasive echocardiogram.  However, subsequent records with the notations of "Date Reported: MAR 01, 2001" and "Date Verified: MAR 02, 2001"stated that "results for this examination can be found under ECHO TEST RESULTS (ECH) in VISTA or Procedures in CPRS." It was unclear if this notation was in reference to a prior echocardiogram conducted February 16, 2001, or if the Veteran had undergone testing March 1, 2001, as well.  Furthermore, an April 2004 record signed by a medical instrument technician contained the notation "SEE VISTA IMAGING FOR RESULTS," suggesting that additional testing was undertaken in April 2004.  As there was no indication that the results from VISTA/CPRS were printed from these consults and associated with the claims folder, the Board instructed the RO to obtain VA treatment records, specifically for evaluations in March 2001 and April 2004.  

Subsequent to the Board's remand, VA treatment records dated from July 1999 to June 2011 were associated with the claims folder.  However, review of these records is negative for any clinical records from VISTA/CPRS associated with the March 2001 and April 2004 records indicating that cardiology consults had been done.  On remand, the RO must attempt to obtain these clinical records from March 2001 and April 2004.  If the RO is unable to locate such records, a detailed explanation should be provided explaining the efforts made to locate the record and whether the records are not in existence or not obtainable.   See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand).

Additionally, the Board instructed the RO to provide the Veteran an examination to determine the severity of his service-connected paroxysmal atrial tachycardia.   In its remand directive, the Board indicated that:

All necessary tests and studies should be performed, to include the appropriate exercise test(s) needed to properly calculate the veteran's heart workload measured in METs.  If a laboratory determination of METs by exercise testing cannot be done for medical reasons, the examiner should estimate the level of activity.  This should be expressed in METs, and supported by specific examples, such as slow stair climbing that results in dyspnea, fatigue, angina, dizziness, or syncope. 

The Veteran was subsequently provided a VA examination in September 2010; however, the examiner did not calculate the Veteran's heart workload measured in METs nor did the examiner estimate the level of activity.  Accordingly, the Veteran must be provided another examination.  Id. 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain records from VISTA or CPRS associated with the Veteran's March 2001 and April 2004 records discussed above.  All efforts to obtain these records must be documented in the claims folder.  If these records do not exist or are not available, such should be noted in the claims folder. 

If the RO is unable to secure these records, it must notify the Veteran and (a) identify the specific records it is unable to obtain; (b) briefly explain the efforts that it made to obtain those records; (c) describe any further action to be taken with respect to the claim; and (d) notify the Veteran that he is ultimately responsible for providing the evidence.  38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. 
§ 3.159(e)(1) (2011).

2.  Schedule the Veteran for a cardiovascular examination.  After undertaking the above development to the extent possible, the RO should make arrangements with an appropriate VA medical facility to schedule the Veteran for a VA examination to determine the severity of his service-connected paroxysmal atrial tachycardia.  

All necessary tests and studies should be performed, to include the appropriate exercise test(s) needed to properly calculate the Veteran's heart workload measured in METs.  If a laboratory determination of METs by exercise testing cannot be done for medical reasons, the examiner should estimate the level of activity.  This should be expressed in METs, and supported by specific examples, such as slow stair climbing that results in dyspnea, fatigue, angina, dizziness, or syncope.  The claims folder must be made available to the examiner.  

All findings should be reported in detail and a complete rationale provided for each opinion. 

3.  Following completion of the above, the claim should be readjudicated.  If the benefit sought is not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The claim should be returned to the Board as warranted.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


